Citation Nr: 9904735	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-28 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
(CTS) of the right wrist.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel





INTRODUCTION

The veteran had active service from July 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision that denied service 
connection for CTS of the right wrist.  The veteran submitted 
a notice of disagreement in March 1997, and the RO issued a 
statement of the case in March 1997.  The veteran submitted a 
substantive appeal in October 1997.



REMAND

Service medical records show that the veteran sustained shell 
fragment wounds in Vietnam in June 1968.  VA X-rays of his 
right forearm in September 1996 revealed a small metallic 
foreign body.  A March 1997 RO rating decision granted 
service connection for residuals of a shell fragment wound to 
the right forearm with retained metallic fragment.

The veteran now claims that his CTS of the right wrist is due 
to the shrapnel wounds sustained in Vietnam and/or the 
service-connected right forearm condition.  A review of the 
evidence is unclear as to the etiology of the CTS of the 
right forearm indicated in VA medical reports of the 
veteran's treatment in 1996.  The RO has correctly pointed 
out that there is no competent (medical) evidence attributing 
the CTS to the shrapnel wound.  However, an unusual 
circumstance in this case is that the veteran has previously 
been granted service connection for median and radial nerve 
neuropathies in the left arm due to service-connected 
shrapnel wound.  Where there is a reasonable possibility that 
a current condition is related to or is a residual of a 
condition experienced in service, VA should seek a medical 
opinion as to whether the claimed disability is in any way 
related to the condition experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of the CTS of the 
right wrist, and to obtain an opinion as 
to the etiology of this disorder.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to the etiology of the CTS of 
the right wrist, including an opinion as 
to whether it is at least as likely as 
not that the service-connected right 
forearm disorder caused the CTS of the 
right wrist or whether it is at least as 
likely as not that a service-connected 
disability increased the level of the CTS 
of the right wrist.  If a service-
connected disability aggravated the CTS 
of the right wrist, the level of 
disability attributable to such 
aggravation should be reported, that is 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

2.  After the above development, the RO 
should review the claim.  The review of 
the claim should reflect consideration of 
the provisions of 38 C.F.R. § 3.310(a) 
(1998) and the holding in Allen v. Brown, 
7 Vet. App. 439 (1995).

3.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.

The veteran and his representative should be afforded an 
opportunity to reply to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


